Per Curiam.

This was an action by the appellees, who were the plaintiffs, against Millikin, upon two promissory notes, one for the payment of $190, and the other for $145. The defendant answered: 3. By a general denial. 2. Payr ment. 8. Set-off. Replies in denial of the second and third paragraphs. The Court tried the issues and found for the plaintiffs. And thereupon the defendant moved for a new trial, upon the ground “ That the finding of the Court is contrary to law and evidence;” but the Court overruled the motion, and the defendant excepted.
As the record does not profess to contain the evidence' given on the trial of the cause, the exception to the action of the Court upon the motion for a new trial is not available in this Court. Moreover, the record contains no bill of exceptions, nor exception in any form, other than the one just noticed. It follows, there is nothing presented for our consideration.
The judgment is affirmed, with 5 per cent, damages and costs.